Citation Nr: 0708201	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  97-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from April 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  This matter 
was remanded for jurisdictional and due process concerns, 
most recently in October 2005.  The requested actions are now 
complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran was assessed with somatic dysfunction of the 
cervical spine in December 1990 but his neck was clinically 
evaluated as normal at his separation examination in July 
1992.

2.  Competent, probative medical evidence does not relate the 
veteran's currently diagnosed disability, degenerative disc 
disease of the cervical spine, to his military service or any 
incident therein.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a letter issued 
in April 2006 that informed the veteran of the evidence 
required to substantiate his service connection claim and of 
his and VA's respective duties for obtaining evidence.  The 
letter also requested he submit any evidence in his 
possession pertinent to his claim and informed him of 
potential rating and effective date criteria.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Although the 
notice was provided to the appellant after the initial 
adjudication, the claim was thereafter readjudicated.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
his service medical records as well as post-service VA 
medical records.  Private medical records have also been 
associated with the claims file and the veteran indicated 
that additional private medical and insurance records he felt 
would be pertinent to his claim were no longer available.  
See March 2005 correspondence.  A VA opinion was obtained in 
February 2005 and the resulting report is of record.  While 
the March 2005 correspondence reflects the veteran is in 
disagreement with the opinion contained in the resulting 
report, as there is no competent medical evidence indicating 
there is an association between a cervical spine disability 
and his military service, no additional medical opinion is 
required.   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The claims file contains the veteran's statements in support 
of his appeal as well as a transcript of pertinent testimony 
given at a hearing before the undersigned in August 2003.  
The veteran's request for an additional hearing was denied in 
May 2005.  The Board has carefully reviewed the veteran's 
statements/testimony and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Service Connection Claim

The August 2003 hearing transcript reflects that veteran 
testified about hurting his neck in 1983 when pushing a car.  
However, a June 1983 service medical record shows the veteran 
had injured his back pushing a car two weeks previously and 
had had pain between his shoulder blades that had resolved 
(as opposed to his neck).  He also testified that he hurt his 
neck during a motor vehicle accident in 1989.  He described 
having what felt like whiplash and that while he did not go 
to an emergency room following the accident, he testified he 
went to a doctor later that same day when his neck 
locked/pinched and he blacked out.  But see March 2005 
correspondence.  His service medical records show that in 
October 1989 he sought treatment after having had an accident 
the previous day.  However, the service medical records do 
not indicate the veteran had a head or neck injury, and show 
that he complained of a mild low back ache.  Also in contrast 
to his testimony, the veteran indicated in July 1992 that he 
had never had a period of unconsciousness.  See report of 
medical history.  

The veteran's service medical records contain numerous 
physical therapy and treatment reports in connection with 
chronic shoulder tendonitis.  In December 1990 the veteran 
was receiving follow-up treatment on his right shoulder and 
he was assessed with somatic dysfunction of the cervical 
spine.  His neck was clinically evaluated as normal at his 
separation examination in July 1992.  See report of medical 
examination.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements and those of his ex-spouse, do not 
constitute competent medical evidence of the diagnosis or 
etiology of disability of the cervical spine.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As indicated, the veteran's neck was evaluated as normal upon 
his discharge from active duty in 1992 and his neck was found 
to be within normal limits upon examination in November 1994.  
See VA general medical examination report.  An August 1997 
magnetic resonance imaging (MRI) report indicates the veteran 
had a small disc bulge noted at C5-6 while a November 1997 X-
ray report contained normal cervical spine findings.  See 
also December 2003 X-ray report again showing no real 
evidence of degenerative changes.  A November 1997 VA 
examination report reflects the veteran indicated his neck 
pain had begun in 1990.  But see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The report contains a diagnostic 
impression of cervical spine pain with no evidence of 
herniated disc or radicular signs upon examination.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

A June 2002 VA medical record shows the veteran complained of 
neck pain while an April 2004 MRI report contains findings of 
mild degenerative disc disease of the cervical spine.  The 
Board notes that subsequent VA treatment records reference 
"DJD" of the cervical spine, or degenerative joint disease.  
See e.g., September 2004 VA medical record.  However, based 
on the actual MRI findings showing disc disease and no 
additional radiographic evidence of joint disease, the Board 
finds the competent medical evidence does not indicate the 
veteran has been diagnosed with degenerative joint disease of 
the cervical spine but that the wrong acronym was utilized.  
Even were the treatment records to be construed as indicative 
of joint disease, as no such reference is made until over a 
decade after his 1992 discharge from service, service 
connection would not be warranted on a presumptive basis.  
See 38 C.F.R. § 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Here, 
competent medical evidence shows the veteran is currently 
diagnosed with degenerative disc disease of the cervical 
spine and that he was assessed with somatic dysfunction while 
on active duty in 1990.  However, competent medical evidence 
does not link his current disability to his in-service 
treatment.  See February 2005 VA examination report.  
Accordingly, service connection is not warranted on a direct 
basis.  

As the weight of the evidence is against the veteran's claim, 
entitlement to service connection for a cervical spine 
disability must be denied.  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


